                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

Wildcat Retro Brands LLC,              )         C/A No. 8:20-cv-04207-DCC
                                       )
                           Plaintiff,  )
                                       )
v.                                     )
                                       )
NWL Distributing LLC, Vetta LLC,       )         OPINION AND ORDER
Blue Point Capital Partners LLC,       )
Keybank LLC, Amazon.com Sales LLC, )
Lakeshirts Inc,                        )
                                       )
                           Defendants. )
________________________________ )


       This matter is before the Court on the remaining, undecided portion of Defendant

Amazon.com Sales, LLC’s (“Defendant Amazon”) 1 Motion to Dismiss Complaint and

associated briefing. ECF Nos. 15, 29, 32.

                                     BACKGROUND

       Defendant Amazon’s Motion to Dismiss was filed February 19, 2021. ECF No. 15.

On April 20, 2021, the Court issued a partial ruling which granted dismissal of Plaintiff’s

only federal claim. 2 ECF No. 45. Because Plaintiff alleged no other federal claims and

the basis for diversity jurisdiction had not been adequately pled, the Court deferred ruling




       1 As previously noted by this Court, it appears that Amazon.com Sales, LLC, is
incorrectly named and that the intended party is Amazon.com Services LLC. See ECF
No. 15 at 1 n.1. Defendant Amazon does not raise this error as a basis for dismissal.
       2The Order issued on April 20, 2021, dismissed the federal claim against
Defendant Amazon only. In a subsequent Order, having provided notice and an
opportunity to object, the Court dismissed the federal claim against all Defendants. ECF
No. 54. Plaintiff indicated in open court on May 19, 2021, that it had no intention to amend
its Complaint to resuscitate that claim or to bolster any other.
                                             1
on Plaintiff’s state law claims until diversity of citizenship could be satisfactorily

established.

       Following its receipt of further briefing by all parties, 3 the Court is satisfied that

diversity of citizenship exists. The remainder of Defendant Amazon’s Motion to Dismiss

is accordingly ripe for decision. The factual background of this case, as alleged in the

Complaint, was fully set forth in the Court’s prior Order and is incorporated herein. See

ECF No. 45 at 1–3.

                                    APPLICABLE LAW

Failure to State a Claim

       Rule 12(b)(6) of the Federal Rules of Civil Procedures permits the dismissal of an

action if the complaint fails “to state a claim upon which relief can be granted.” Such a

motion tests the legal sufficiency of the complaint and “does not resolve contests

surrounding the facts, the merits of the claim, or the applicability of defenses . . . . Our

inquiry then is limited to whether the allegations constitute ‘a short and plain statement of

the claim showing that the pleader is entitled to relief.’” Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992) (internal quotation marks and citation omitted). In a

Rule 12(b)(6) motion, the court is obligated “to assume the truth of all facts alleged in the

complaint and the existence of any fact that can be proved, consistent with the complaint’s

allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir.

2000). However, while the Court must accept the facts in the light most favorable to the




       In addition to ordering additional briefing, the Court was obliged to issue an Order
       3

to Show Cause and conduct a show cause hearing due to Plaintiff’s failures to respond.
ECF Nos. 55, 59. However, the Court ultimately declined to impose sanctions.
                                              2
nonmoving party, it “need not accept as true unwarranted inferences, unreasonable

conclusions, or arguments.” Id.

       To survive a motion to dismiss, the complaint must state “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).    Although the requirement of plausibility does not impose a probability

requirement at this stage, the complaint must show more than a “sheer possibility that a

defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint

has “facial plausibility” where the pleading “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

                                       DISCUSSION

       Plaintiff’s only remaining cause of action against Defendant Amazon is a claim for

civil conspiracy. Under South Carolina law, “a plaintiff asserting a civil conspiracy claim

must establish (1) the combination or agreement of two or more persons, (2) to commit

an unlawful act or a lawful act by unlawful means, (3) together with the commission of an

overt act in furtherance of the agreement, and (4) damages proximately resulting to the

plaintiff.” Paradis v. Charleston Cnty. Sch. Dist., Opinion No. 28030, 2021 WL 1992245,

at *6 (S.C. May 19, 2021). 4 Under the liberal standard of Rule 12(b)(6), the Court finds

Plaintiff has alleged sufficient facts to state a facially plausible claim for relief. See

Twombly, 550 U.S. at 570.




       4 In deciding Paradis, the Supreme Court of South Carolina departed from its prior
civil conspiracy case law and “return[ed] to the traditional definition of civil conspiracy.”
2021 WL 1992245, at *1. The Court therefore applies the rule of Paradis to Plaintiff’s
claim. However, the Court notes that the application of pre-Paradis case law would not
alter the result reached below.
                                             3
       First, Plaintiff specifically alleges that Defendant Amazon “joined purposes” with

other Defendants “to divest Plaintiff of its goods without payment.” ECF No. 1 ¶ 47. This

allegation, though not detailed, is more than conclusory. It alleges (1) an agreement

between six named parties, (2) for an unlawful purpose (i.e., to divest Plaintiff of its goods

without payment). See, e.g., Charleston Aluminum, LLC v. Samuel, Son & Co., Inc., C/A

No. 3:05-cv-02337-MBS, 2006 WL 2370292, at *2 (D.S.C. Aug. 15, 2006) (finding

sufficient an allegation that “Kaiser and Samuel combined for the purpose of ruining or

damaging Charleston Aluminum’s business and its reputation and for gaining a

competitive edge in the marketplace”). Plaintiff also alleges a motive for Defendant

Amazon’s participation in the scheme. ECF No. 1 ¶ 48(E) (“[S]uch plan and scheme

would allow . . . Amazon to be able to continue the successful operation of Elite Fan Shop

and derive profits from its warehousing, fulfillment and sale of what had been NWL’s

inventory.”). Without a doubt, additional details about the nature of the agreement and

its implementation would strengthen Plaintiff’s claims. However, the Court reiterates that

the Rule 12(b)(6) standard is a liberal one and finds that the first two elements of a civil

conspiracy claim are sufficiently alleged.

       Second, Plaintiff alleges the commission of several overt acts in furtherance of the

conspiracy to divest Plaintiff of its goods without payment. Plaintiff alleges that Defendant

Amazon “agreed to continue to use Plaintiff’s name in its search engine algorithms” and

that it “transferred to the benefit of Lakeshirts the inventory supplied by Plaintiff and for

which Plaintiff had not been paid.” ECF No. 1 ¶¶ 28, 46. In addition, Plaintiff alleges

several overt acts by other Defendants in furtherance of the conspiracy. Id. ¶¶ 40–44;

see Paradis, 2021 WL 1992245, at *2 (“Each conspirator is liable for all damages naturally



                                              4
resulting from any wrongful act of a co-conspirator in exercising the joint enterprise.”)

(quoting Charles v. Texas Co., 18 S.E.2d 719, 726 (S.C. 1942))). At this stage of

proceedings, therefore, the Court finds adequate allegation of an overt act in furtherance

of the conspiracy. 5

       Finally, Plaintiff has clearly alleged damages resulting from the civil conspiracy,

including but not limited to: the costs of repackaging undelivered goods; the cost of

delivery of such goods; and a reduction of potential consumer sales “through the

continued use of Plaintiff’s name by Amazon to direct Amazon’s customers to Elite Fan

Shop now owned by Lakeshirts.” ECF No. 1 ¶ 47. In Paradis, the Supreme Court of

South Carolina abolished the requirement for a showing of “special damages,” i.e.,




       5  In reaching this conclusion, the Court does not consider Plaintiff’s allegations
regarding the release of Defendant Amazon’s UCC lien. Plaintiff alleges that Defendant
Amazon “was required and cooperated in the release” of its lien “in order to facilitate the
transfer of assets” from Defendant NWL Distributing, LLC (“NWL”) to Defendant
Lakeshirts, Inc. (“Lakeshirts”). ECF No. 1 ¶ 45. However, Defendant Amazon attaches
to its briefing a copy of the referenced release—which was filed with the UCC on March
2, 2018, more than two years before NWL placed any of the merchandise orders at issue.
ECF No. 15-2 at 4. Plaintiff neither disputes the authenticity of this evidence nor makes
any argument that the UCC filing is not integral to the Complaint. See Witthohn v. Fed.
Ins. Co., 164 F. App’x 395, 396 (4th Cir. 2006) (“Specifically [under Rule 12(b)(6)], a court
may consider official public records, documents central to plaintiff’s claim, and documents
sufficiently referred to in the complaint so long as the authenticity of these documents is
not disputed.”) (citations omitted). At the very least, the Court finds it proper in this case
to take judicial notice of the date of the release’s filing with the UCC. See, e.g., Hanover
Ins. Co. v. Fremont Bank, 68 F. Supp. 3d 1085, 1092 (N.D. Cal. 2014) (taking judicial
notice of UCC Financing Statement); Noble Sys. Corp. v. ACI Telecentrics, Inc., 2007 WL
9735468, at *2–3 (D. Minn. Jan. 22, 2007) (same). Because the date of filing directly
contradicts Plaintiff’s factual allegation that the lien was terminated to facilitate NWL’s
sale, that factual allegation is not properly considered in support of Plaintiff’s civil
conspiracy claim.

                                              5
damages resulting uniquely from the conspiracy. 6 The Court therefore has no difficulty

in finding the fourth element sufficiently alleged.

       In sum, although Defendant Amazon raises significant issues with respect to

Plaintiff’s factual allegations, “the requirement of plausibility does not impose a probability

requirement at this stage.” Iqbal, 556 U.S. at 678. The Court is constrained to assume

the truth of the facts alleged and, so doing, finds the civil conspiracy claim sufficient to

state a claim for relief against Defendant Amazon. 7 Accordingly, the Motion to Dismiss

is denied as to Plaintiff’s second cause of action.

                                       CONCLUSION

       As stated above, the Court previously granted a portion of this Motion. For the

reasons set forth above, the remainder of Defendant Amazon’s Motion to Dismiss [15] is

DENIED.

       IT IS SO ORDERED.

                                                          s/ Donald C. Coggins, Jr.
                                                          United States District Judge
July 12, 2021
Spartanburg, South Carolina




       6 However, even under the formerly applicable special damages requirement, the
Court would find the Complaint’s allegations sufficient. In particular, the allegation of
“reduction of potential consumer sales” appears in no other surviving portion of the
Complaint. ECF No. 1 ¶ 47(D).
       7  Both parties should be aware that while Plaintiff’s claim ever so slightly clears the
relatively low bar required at this procedural posture, the thread of inferences drawn from
Plaintiff’s allegations to reach this conclusion may not be sufficient to withstand more
substantive motions in the event they are filed.
                                              6
